SUPERIOR COURT
                                                  OF THE
                                            STATE OF DELAWARE

RICHARD F. STOKES                                                            SUSSEX COUNTY COURTHOUSE
                  JUDGE                                                                      1 THE CIRCLE, SUITE 2
                                                                                            GEORGETOWN, DE 19947
                                                                                           TELEPHONE (302) 856-5264




                                            October 5, 2016



James St. Louis
SBI# 00446518
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

        RE: State of Delaware v. James St. Louis,
            Def. ID# S0009015005 (R-7)

                                DATE SUBMITTED: September 16, 2016

Dear Mr. St. Louis:

        Defendant James St. Louis (“Defendant”) has filed his seventh Motion for Postconviction

Relief pursuant to Superior Court Criminal Rule 61 (“Rule 61").1 For the reasons expressed

below the motion is summarily dismissed.

        On May 1, 2001, after a jury trial, Defendant was found guilty of Rape in the First

Degree and Continuous Sexual Abuse of a Child. On June, 22, 2001, Defendant was sentenced

as follows: for Rape in the First Degree, 30 years at Level Five, suspended after 20 years for six

months at Level Four, followed by nine years six months at Level Three and for Continuous

Sexual Abuse of a Child, ten years at Level Five, suspended after two years for eight years at



1
 The applicable version of Rule 61 is that effective on June 4, 2014, as amended by an order of this Court dated
May 29, 2015.

                                                         1
Level Three. Defendant filed an appeal to the Delaware Supreme Court on July 19, 2001. The

Supreme Court affirmed this Court’s decision May 24, 2002.2

           On September 16, 2016, Defendant filed his seventh Motion for Postconviction Relief.

He makes several claims: (1) the prosecution interfered with Defendant’s defense, namely by

suppressing impeachment evidence, (2) the prosecution condoned and possibly facilitated

witness tampering, to which the defense turned a blind eye, (3) defense counsel was working

with the prosecution to convict Defendant, and (4) various ineffective assistance of counsel

claims related to the above allegations.

           All of these allegations are merely repackaging claims that have been subject to prior

adjudications. Defendant does not plead with particularity that new evidence exists that creates a

strong inference that he is actually innocent in fact of the acts underlying the charges of which he

was convicted or plead with particularity a claim that a new rule of constitutional law, made

retroactive to cases on collateral review by the United States Supreme Court or the Delaware

Supreme Court, applies to his case and renders the conviction invalid. Thus, this Court dismisses

the motion summarily pursuant to Rule 61(d)(2) and (i)(2). All of the procedural bars of Rule

61(i) apply to this motion.

           Because Defendant does not meet the requisites of Rule 61(d)(2), he is not entitled to the

appointment of counsel.3 In addition, because Defendant’s motion must be denied summarily,

the Court concludes no need for a hearing exists.

           The Court also notes that this is Defendant’s seventh Rule 61 motion. It is not the

Court’s intention to waste scarce judicial resources on such frivolous claims. Should this




2
    St. Louis v. State, 798 A.2d 1042, 2002 WL 1160979, at *1 (Del. May 24, 2002)(TABLE).
3
    Rule 61(e)(4).

                                                        2
decision be affirmed on appeal, the State of Delaware should give consideration to the applicable

rule allowing the movant to be held responsible for costs and expenses paid from public funds.4

         For the foregoing reasons, Defendant’s motion for postconviction relief is DENIED.

         IT IS SO ORDERED.

                                                                       Very truly yours,



                                                                      Richard F. Stokes

cc: Prothonotary’s Office
    Melanie C. Withers, Esquire
    Public Defender’s Office




4
 Rule 61(j) (“If a motion is denied, the state may move for an order requiring the movant to reimburse the state for
costs and expenses paid for the movant from public funds.”).

                                                          3